ASSET PURCHASE AGREEMENT
 
by and between
 
AXIOLOGIX EDUCATION CORPORATION
 
and
 
EDUMEDIA SOFTWARE SOLUTIONS CORPORATION
 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of January 24, 2011 (this “Agreement”), by
and between Axiologix Education Corporation, a Nevada corporation (“Buyer”) and
Edumedia Software Solutions Corporation, a New York corporation ("Seller").
 
WITNESSTH:
 
WHEREAS, Seller conducts a business which develops, owns, markets and sells a
web based, electronic portfolio and assessment development software application
for students and educators under the trade name “E*Pad” (the “Business”); and
 
WHEREAS, Buyer desires to purchase substantially all of the assets of the
Business from Seller, and Seller desires to sell substantially all of the assets
of the Business to Buyer, upon the terms and subject to the conditions
hereinafter set forth;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01        Definitions.
 
(a)           The following terms, as used herein, have the following meanings:
 
“Closing Date” means the date of the Closing.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common or case law), regulations, ordinances, rules,
judgments, judicial decisions, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, relating to the environment or to emissions, discharges or
releases of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic, radioactive or hazardous substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic, radioactive or hazardous substances or wastes or the clean-up
or other remediation thereof.
 
“Intellectual Property Right” means any trademark, service mark, registration
thereof or application for registration therefore, trade name, invention,
patent, patent application, trade secret, know-how, copyright, copyright
registration, application for copyright registration, or any other similar type
of proprietary intellectual property right, in each case which is owned or
licensed by Seller or any affiliate of Seller and used or held for use in the
Business.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.
 
 
1

--------------------------------------------------------------------------------

 
 
 “Permitted Lien” means (i) Liens for taxes not yet due or being contested in
good faith, or (ii) Liens which do not materially detract from the value of any
Purchased Asset as now used, or materially interfere with any present or
intended use of any Purchased Asset.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality.
 
“Post-Closing Tax Period” means any Tax period (or portion thereof) ending after
the Closing Date.
 
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the Closing Date.
 
"Taxes" means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, uses, ad valorem, franchise, capital, paid-up capital,
profits, greenmail, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any governmental authority
(domestic or foreign) responsible for the imposition of any such tax.
 
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
 
Section
Assumed Liabilities
 
2.03
Benefit Arrangements
 
3.14(c)
Business
 
Recitals
Buyer Shares
 
2.06
Closing
 
2.07
Commission
 
3.22(a)
Commission Documents
 
4.05
Contracts
 
2.01(b)
Damages
 
7.02
Employee Benefit Plan
 
3.14(c)
Excluded Assets
 
2.02
Excluded Liabilities
 
2.04
Governmental Entity
 
3.03
Material Adverse Effect
 
3.01
Permits
 
3.10
Purchased Assets
 
2.01
Purchase Price
 
2.06
Securities Act
  
2.07

 

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.01   Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, Buyer agrees to purchase from Seller and Seller agrees to
sell, transfer, assign and deliver, or cause to be sold, transferred, assigned
and delivered, to Buyer at Closing, free and clear of all Liens, other than
Permitted Liens, all of the assets, properties and business, other than the
Excluded Assets, of every kind and description, wherever located, real, personal
or mixed, tangible or intangible, owned, held or used in the conduct of the
Business by Seller as the same shall exist on the Closing Date, including all of
the assets shown on the Seller Balance Sheet and not disposed of in the ordinary
course of business, and all assets of the Business thereafter acquired by Seller
(the “Purchased Assets”), and including, without limitation, all right, title
and interest of Seller in, to and under:
 
(a)           All personal property and interest therein, including equipment,
furniture, office equipment, communications equipment;
 
(b)           All rights under all contracts, agreements, leases, licenses,
commitments, sales and purchase orders and other instruments, including without
limitation the items listed on Sections 3.09 and 3.14 of the Seller Disclosure
Schedule (collectively, the “Contracts”);
 
(c)           All accounts, notes and other receivables;
 
(d)           All prepaid expenses to the extent relating to the operation of
the Business;
 
(e)           All of Seller’s rights, claims, credits, causes of action or
rights of set-off against third parties relating to the Purchased Assets,
including (without limitation) un-liquidated rights under manufacturers’ and
vendors’ warranties;
 
(f)           All patents, copyrights, trademarks, trade names, service marks,
service names, technology know-how, processes, trade secrets, inventions,
proprietary data, formulae, research and development data, computer software
programs and other intangible property and any applications for the same used in
the Business, including (without limitation) the items listed on Section 3.13 of
the Seller Disclosure Schedule;
 
(g)           All domain names and URLs used in connection with the Business;
 
(h)           All transferable licenses, permits or other governmental
authorizations affecting, or relating in any way to, the Business, including
(without limitation) the items listed on Section 3.10 of the Seller Disclosure
Schedule;
 
(i)           All books, records, files and papers, whether in hard copy or
computer format, used in the Business, including (without limitation)
engineering information, sales and promotional literature, manuals and data,
sales and purchase correspondence, lists of present and former suppliers, lists
of present and former customers, and any information relating to Tax imposed on
the Purchased Assets;
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           All computer software programs and data used in connection with
the Business; and
 
(k)          All goodwill associated with the Business or the Purchased Assets,
together with the right to represent to third parties that Buyer is the
successors to the Business.
 
Section 2.02        Excluded Assets.  Buyer expressly understands and agrees
that the following assets and properties of Seller (the “Excluded Assets”) will
be excluded from the Purchased Assets:
 
(a)          All minute books and ownership records of Seller; and
 
(b)          Any Purchased Assets sold or otherwise disposed of in the ordinary
course of the operation of the Business and not in violation of any provisions
of this Agreement during the period from the date hereof until the Closing Date.
 
Section 2.03        Assumption of Liabilities.  Upon the terms and subject to
the conditions of this Agreement, Buyer agrees, effective at the time of the
Closing to assume all obligations of Seller to be performed after the Closing
under the Contracts, but specifically excluding any liability or obligation that
arises out of or relates to any breach that occurred on or before the Closing
Date (the “Assumed Liabilities”).
 
Section 2.04        Excluded Liabilities.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming any other liability or obligation of
Seller (or any predecessor owner of all or part of its business and assets) of
whatever nature whether presently in existence or arising hereafter.  All such
other liabilities and obligations shall be retained by and remain obligations
and liabilities of Seller (all such liabilities and obligations not being
assumed being herein referred to as the “Excluded Liabilities”), and,
notwithstanding anything to the contrary in this Section 2.04, none of the
following shall be Assumed Liabilities for the purposes of this Agreement:
 
(a)           Any liability or obligation for Tax arising from or with respect
to the Purchased Assets or the operations of the Business which is incurred in
or attributable to the Pre-Closing Tax Period;
 
(b)           Any liability or obligation under the Contracts that arises after
the Closing Date but that arises out of or relates to any breach that occurred
on or before the Closing Date;
 
(c)           Any liability or obligation relating to employee benefits or
compensation arrangements existing on or prior to the Closing Date; and
 
(d)           Any liability or obligation relating to an Excluded Asset.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.05           Assignment of Contracts and Rights.  Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if an attempted assignment thereof,
without the consent of a third party thereto, would constitute a breach or other
contravention thereof to in any way adversely affect the rights of Buyer or
Seller thereunder.  Each of Seller and Buyer will use their best efforts (but
without any payment of money by Seller or Buyer) to obtain the consent of the
other parties to any such Purchased Asset or any claim or right or any benefit
arising thereunder for the assignment thereof to Buyer as Buyer may request.  If
such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, each of Seller and Buyer will
cooperate in a mutually agreeable arrangement under which Buyer would obtain the
benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing, or subleasing to Buyer, or
under which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto.  Seller will promptly pay to Buyer when received all monies received by
Seller under any Purchased Asset or any claim or right or any benefit arising
thereunder.  In such event, Seller and Buyer shall, to the extent the benefits
therefrom and obligations thereunder have not been provided by alternative
arrangements satisfactory to Buyer and Seller, negotiate in good faith an
adjustment in the consideration paid by Buyer for the Purchased Assets.
 
Section 2.06        Purchase Price; Allocation of Purchase Price.
 
The purchase price for the Purchased Assets (the “Purchase Price”) is:
 
(i)            10,000,000 authorized, but unissued, shares of Common Stock, par
value $0.001 per share, of Buyer (the “Buyer Shares”); and
 
(ii)           $120,000 in cash, which will be payable by Buyer to Seller in
weekly installments of $2,500 commencing on the Closing Date (the “Cash
Portion”).
 
Section 2.07        Closing.  The closing (the “Closing”) of the purchase and
sale of the Purchased Assets and the assumption of the Assumed Liabilities
hereunder shall take place at the offices of Buyer in Egg Harbor Township, New
Jersey as soon as possible, but in no event later than three business days,
after the satisfaction of the conditions set forth in Article VI, or at such
other time or place as Buyer and Seller may agree.  At the Closing,
 
(a)           Buyer shall deliver to Seller stock certificates representing the
Buyer Shares;


(b)           Buyer shall deliver the first installment of the Cash Portion to
Seller;


(c)           Seller and Buyer shall enter into an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit A; and


(d)           Seller shall deliver to Buyer such deeds, bills of sale,
assignment, certificates or title, documents and other instruments of transfer
and conveyance as may reasonably be requested by Buyer, each in form and
substance satisfactory to Buyer and its legal counsel and executed by Seller.
 
 
5

--------------------------------------------------------------------------------

 
 
Buyer and Seller agree that, effective as of the Closing, the Exclusive
Worldwide Reseller Agreement between Buyer and Seller is terminated and of no
further force or effect.


All Buyer Shares to be issued hereunder shall be deemed “restricted securities”
as defined in paragraph (a) of Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”).  All Buyer Shares to be issued under the terms
of this Agreement shall be issued pursuant to an exemption from the registration
requirements of the Securities Act, under Section 4(2) of the Securities Act and
the rules and regulations promulgated thereunder.  Certificates representing the
Buyer Shares to be issued hereunder shall bear a restrictive legend in
substantially the following form:


The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered for sale, sold,
or otherwise disposed of, except in compliance with the registration provisions
of such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer that:
 
Section 3.01        Organization.  Seller  is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.  Seller is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not in the aggregate have a material adverse
effect on the business, assets, condition (financial or otherwise), results of
operations or prospects (a “Material Adverse Effect”) of the Business.
 
Section 3.02        Authorization.  The execution, delivery and performance by
Seller of this Agreement and the consummation by it of the transactions
contemplated hereby are within its organizational powers and have been duly
authorized by all necessary organizational action of Seller.  This Agreement has
been duly and validly executed and delivered by Seller and constitutes a valid
and binding agreement of Seller, enforceable against it in accordance with its
terms.
 
Section 3.03        Governmental Authorization; Consents.
 
(a)           The execution, delivery and performance by Seller of this
Agreement require no action by or in respect of, or filing with, any
governmental body, agency, official or authority (a “Governmental Entity”).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth on Section 3.03 of the Seller Disclosure
Schedule, no consent, approval, waiver or other action by any Person (other than
any governmental body, agency, official or authority referred to in (a) above)
under any contract, agreement, indenture, lease, instrument, or other document
to which Seller is a party or by which it is bound is required or necessary for
the execution, delivery and performance of this Agreement by Seller or the
consummation of the transactions contemplated hereby.
 
Section 3.04        Non-Contravention.  The execution, delivery and performance
by Seller of this Agreement do not and will not (i) contravene or conflict with
the articles of incorporation or bylaws of Seller, (ii) contravene or conflict
with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Seller;
(iii) constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or to a loss
of any benefit to which Seller is entitled under any provision of any agreement,
contract, or other instrument binding upon Seller or any license, franchise,
permit or other similar authorization held by Seller or (iv) result in the
creation or imposition of any Lien on any Purchased Asset.
 
Section 3.05        Sufficiency of and Title to Purchased Assets.
 
(a)           The Purchased Assets constitute, and on the Closing Date will
constitute, all or the assets or property used or held for use in the Business.
 
(b)           Upon consummation of the transaction contemplated hereby, Buyer
will have acquired good and marketable title in and to, or a valid leasehold
interest in, each of the Purchased Assets, free and clear of all Liens, except
for Permitted Liens.
 
Section 3.06        No Undisclosed Liabilities.  Except as and to the extent set
forth in Section 3.06 of the Seller Disclosure Schedule, there are no
liabilities of the Business of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.
 
Section 3.07        Properties.  Seller has good and marketable title to, or in
the case of leased property has valid leasehold interests in, all Purchased
Assets (whether real or personal, tangible or intangible) reflected on the
Seller Balance Sheet or acquired after the Seller Balance Sheet Date, except for
properties and assets sold since the Seller Balance Sheet Date in the ordinary
course of business consistent with past practices or as contemplated by this
Agreement.  No Purchased Asset is subject to any Lien, except:
 
(a)  Liens disclosed on the Seller Balance Sheet;
 
(b)  Liens for taxes not yet due or being contested in good faith (and for which
adequate accruals or reserves have been established on the Seller Balance
Sheet); or
 
(c)  Liens which do not materially detract from the value of such property or
assets as now used.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.08        Litigation.  Except as set forth in Section 3.08 of the
Seller Disclosure Schedule, there is no action, suit, investigation, proceeding,
review pending against, or to the knowledge of Seller threatened against or
affecting, the Business or any Purchased Asset before any court or arbitrator or
any Governmental Entity which, if determined or resolved adversely in accordance
with the plaintiff’s demands, could reasonably be expected to have a Material
Adverse Effect of the Business or which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated hereby.
 
Section 3.09        Material Contracts.
 
(a)  Except for agreements, contracts, plans, leases, arrangements or
commitments set forth in Section 3.09 of the Seller Disclosure Schedule, with
respect to the Business, Seller is not a party to or subject to:
 
(i)       Any lease providing for annual rentals of $1,000 or more;
 
(ii)  Any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by Sellers of $1,000 or
more;
 
(iii)  Any sales, distribution or other similar agreement providing for the sale
by Seller of materials, supplies, goods, services, equipment or other assets
that provides for annual payments to Seller of $1,000 or more;
 
(iv)   Any partnership, joint venture or other similar contract or arrangement;
 
(v)  Any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $1,000;
 
(vi)  Any license agreement, franchise agreement or agreement in respect of
similar rights granted to or held by Seller;
 
 (vii)   Any agency, dealer, reseller, sales representative or similar
agreement;
 
(viii)  Any agreement, contract or commitment that substantially limits the
freedom of Seller to compete in any line of business or with any Person or in
any area or to own, operate, sell, transfer, pledge or otherwise dispose of or
encumber any Purchased Asset or which would so limit the freedom of Buyer after
the Closing Date;
 
(ix)      Any agreement, contract or commitment which is or relates to an
agreement with or for the benefit of any affiliate of Seller; or
 
(x)  Any other contract or commitment not made in the ordinary course of
business that is material to Seller.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  Each agreement, contract, plan, lease, arrangement and commitment required
to be disclosed on Section 3.09 of the Seller Disclosure Schedule is a valid and
binding agreement of Seller and is in full force and effect, and neither Seller
nor any other party thereto is in default in any material respect under the
terms of any such agreement, contract, plan, lease, arrangement or commitment,
nor to the knowledge of Seller, has any event or circumstance occurred that,
with notice or lapse of time or both, would constitute any event of default
thereunder.
 
Section 3.10        License and Permits.   Section 3.10 of the Seller Disclosure
Schedule correctly describes each license, franchise, permit or other similar
authorization affecting, or relating in any way to, the Business, together with
the name of the Governmental Entity issuing such license or permit (the
“Permits”).  Except as set forth on Section 3.12 of the Seller Disclosure
Schedule, such Permits are valid and in full force and effect and are
transferable by Seller, and none of the Permits will be terminated or impaired
or become terminable as a result of the transactions contemplated hereby.  Upon
consummation of such transactions, Buyer will have all right, title and interest
to all such Permits.
 
Section 3.11        Compliance with Laws.  Seller is not in violation of, has
not violated, and to Seller’s knowledge, is not under investigation with respect
to or has been threatened to be charged with or given notice of any violation
of, any law, rule, ordinance or regulation, or judgment, order or decree entered
by any court, arbitrator or Governmental Entity applicable to the Purchased
Assets or the conduct of the Business.
 
Section 3.12        Receivables.  All accounts, notes receivable and other
receivables included in the Purchased Assetsarising from or otherwise relating
to the Business at the Closing Date will be, valid genuine and fully collectible
in the aggregate amount thereof, subject to normal and customary trade
discounts, less any reserves for doubtful.
 
Section 3.13        Intellectual Property.
 
(a)           Section 3.13 of the Seller Disclosure Schedule sets forth a list
of all Intellectual Property Rights, specifying as to each, as applicable: (i)
the nature of such Intellectual Property Right, (ii) the owner of such
Intellectual Property Right, (ii) the jurisdictions by or in which such
Intellectual Property Right is recognized without regard to registration or has
been issued or registered or in which an application for such issuance or
registration has been filed, including the respective registration or
application numbers; and (iv) material licenses, sublicenses and other
agreements as to which Seller or any of its affiliates is a party and pursuant
to which any Person is authorized to use such Intellectual Property Right,
including the identity of the parties thereto and a description of the nature
and subject matter thereof.
 
(b)           Seller exclusively owns, and after the Closing, Buyer will
exclusively own, free and clear of all Liens, all right, title, interest in and
to the Intellectual Property Rights needed to operate the Business as currently
conducted and currently proposed to be conducted.
 
(c)           (i)   Seller has not during the five years preceding the date of
this Agreement been sued or charged in writing with or been a defendant in any
claim, suit, action or proceeding relating to the Business that has not been
finally terminated prior to the date hereof and that involves a claim of
infringement of patents, trademarks, service marks or copyrights, and (ii)
Seller has no knowledge of any other claim or infringement by Seller, and no
knowledge of any continuing infringement by any other Person of any Intellectual
Property Rights.  No Intellectual Property Right is subject to any outstanding
order, judgment, decree, stipulation or agreement restricting the use thereof by
Seller with respect to the Business or restricting the licensing thereof by
Seller to any Person.  Seller has not entered into any agreement to indemnify
any other Person against any charge of infringement of any patent, trademark,
service mark or copyright.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           None of the processes and formulae, research and development
results and other know-how relating to the Business, the value of which is
contingent upon maintenance of the confidentiality thereof, has been disclosed
by Seller or any affiliate thereof to any Person other than employees,
representatives and agents of Seller.
 
Section 3.14        Employees.
 
(a)           Section 3.14 of the Seller Disclosure Schedule sets forth a true
and complete list of the names, titles, and compensation of all employees of the
Business. Seller does not have any collective bargaining arrangements or
agreements covering any of employees of the Business.


(b)  Except as set forth on Section 3.14 of the Seller Disclosure Schedule,
Seller has no employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any employee or consultant of the Business.


(c)           Except as set forth in Section 3.14 of the Seller Disclosure
Schedule, Seller does not have, or contribute to, any pension, profit-sharing,
option, other incentive plan, or any other type of Employee Benefit Plan (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), or have any obligation to or customary arrangement with
employees of the Business for bonuses, incentive compensation, vacations,
severance pay, sick pay, sick leave, insurance, service award, relocation,
disability, tuition refund, or other benefits, whether oral or written
(collectively, “Benefit Arrangements”).    Neither Seller nor any affiliate has
incurred with respect to any Employee Benefit Plan any liability to the Pension
Benefit Guaranty Corporation or other liability that could become, after the
Closing Date, an obligation of Buyer or any of its affiliates.


Section 3.15        Environmental Compliance. Seller has obtained all material
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any  Environmental Laws in connection with
the Business.  There are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Business
or any Purchased Asset that violate or may violate any Environmental Law after
the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.16         Tax Matters.  Except as set forth in Section 3.16 of the
Seller Disclosure Schedule:
 
(a)           Seller has timely paid all Taxes, and all interest and penalties
due thereon and payable by it for the Pre-Closing Tax Period which will have
been required to be paid on or prior to the Closing Date, the non-payment of
which would result in a Lien on any Purchased Asset, would otherwise adversely
affect the Business or would result in Buyer becoming liable or responsible
therefore.
 
(b)           Seller has established, in accordance with generally accepted
accounting principles applied on a basis consistent with that of preceding
periods, adequate reserves for the payment of, and will timely pay all Tax
liabilities, assessments, interest and penalties which arise from or with
respect to the Purchased Assets or the operation of the Business and are
incurred in or attributable to the Pre-Closing Tax Period, the non-payment of
which would result in a Lien on any Purchased Asset, would otherwise adversely
affect the Business or would result in Buyer becoming liable or responsible
therefore.
 
Section 3.17        Books and Records.  The records and documents of Seller
accurately reflect in all material respects the information relating to the
Business, the location of the Purchased Assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Business.
 
Section 3.18        Finders’ Fees.  There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Seller who might be entitled to any fee or commission from Buyer or
any of its affiliates upon consummation of the transactions contemplated by this
Agreement.
 
Section 3.19        Absence of Certain Relationships.   None of (a) Seller, (b)
any director or executive officer of Seller, or (c) any member of the immediate
family of the Persons listed in (b) of this sentence, has any financial or
employment interest in any subcontractor, supplier, or customer of the Business
(other than holdings in publicly held companies of less than 2% of the
outstanding capital stock of any such publicly held company).
 
Section 3.20        No Questionable Payments.  Neither Seller, nor any officer,
agent, employee, or other person associated with, or acting on behalf of,
Seller, nor any member of Seller has, directly or indirectly:  used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.
 
Section 3.21        Completeness of Disclosure.  No representation or warranty
by Seller or in this Agreement contains or, and at the Closing Date will
contain, an untrue statement of material fact or omits or, at the Closing Date,
will omit to state a material fact required to be stated therein or necessary to
make the statements made not misleading.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.22        Investment Representations and Covenants.
 
(a)           Seller is acquiring the Buyer Shares for investment for its own
account and not with a view to distribution or resale thereof, and it will not
sell or otherwise transfer the Buyer Shares except in accordance with the
provisions of the Securities Act and the rules and regulations promulgated under
the Securities Act by the Securities and Exchange Commission (the “Commission”)
and all applicable provisions of state securities laws and regulations.  Seller
further acknowledges that it understands the foregoing to mean that it will not
sell or otherwise transfer any Buyer Shares unless such securities are
registered under the Securities Act and any other applicable federal or state
securities laws, or it obtains an opinion of counsel satisfactory to Buyer (both
as to the issuer of the opinion and the form and substance thereof) that the
Buyer Shares may be transferred in reliance on an applicable exemption from the
registration requirements of such laws.
 
(b)           Seller understands that acquisition of the Buyer Shares is a
speculative investment involving a high degree of risk of the loss, and it is
qualified by knowledge and experience to evaluate investments of this type.  It
further acknowledges that it has carefully considered the potential risks
relating to an investment in the Buyer Shares.
 
(c)           Seller is able to bear the economic risk of losing its entire
investment in the Buyer Shares.
 
(d)           Seller understands and acknowledges that the Buyer Shares have not
been registered under the Securities Act, or the securities laws of any state
and, as a result thereof, are subject to substantial restrictions on transfer.
It further acknowledges that the certificate or certificates representing the
Buyer Shares shall bear a legend in substantially the form set forth in Section
2.07 hereof.
 
(e)           Seller has been afforded access to all material information
(including, without limitation Buyer’s Form 10-Q for the fiscal quarter ended
November 30, 2010 filed with the Commission on January 14, 2011 and Buyer’s Form
10-K for the fiscal year ended May 31, 2010 filed with the Commission on August
30, 2010 and all other reports, schedules, forms, statements and other documents
filed by Buyer with the Commission)  that it has requested relevant to its
decision to acquire the Buyer Shares and to ask questions of Buyer’s
management.  It further acknowledges that, except as set forth herein, neither
Buyer nor anyone acting on behalf of Buyer has made any representations or
warranties to Seller (or any person acting on its behalf) which have induced,
persuaded, or stimulated it to acquire such Buyer Shares.
 
(e)           Seller is an “accredited investor” within the meaning of Rule 501
under the Securities Act.  Either alone, or together with its investment
advisor(s), Seller has the knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of the prospective
investment in the Buyer Shares, and Seller is and will be able to bear the
economic risk of the investment in such Buyer Shares.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
BUYER
 
Buyer hereby represents and warrants to Seller that:
 
Section 4.01        Organization.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not in the aggregate have a Material Adverse
Effect on Buyer and its subsidiaries, taken as a whole.
 
Section 4.02        Corporate Authorization.  The execution, delivery and
performance by Buyer of this Agreement and the consummation by Buyer of the
transactions contemplated hereby are within its corporate powers and have been
duly authorized by all necessary corporate action of Buyer.  This Agreement has
been duly and validly executed and delivered by Buyer and constitutes a valid
and binding agreement of Buyer, enforceable against it in accordance with its
terms.
 
Section 4.03        Governmental Authorization; Consents.
 
(a)           The execution, delivery and performance by Buyer of this Agreement
require no action by or in respect of, or filing with, any Governmental Entity.
 
(b)           No consent, approval, waiver or other action by an Person (other
than any Governmental Entity referred to in (a) above) under any contract,
agreement, indenture, lease, instrument, or other document to which Buyer is a
party or by which it is bound is required or necessary for the execution,
delivery and performance of this Agreement by Buyer or the consummation of the
transactions contemplated hereby.
 
Section 4.04        Non-Contravention.  The execution, delivery and performance
by Buyer of this Agreement do not and will not (i) contravene or conflict with
the articles of incorporation or bylaws of Buyer, or (ii) contravene or conflict
with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Buyer.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.05        Commission Documents, Financial Statements.  Buyer has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing including filings incorporated by reference therein
being referred to herein as the “Commission Documents”).  At the times of their
respective filings, Buyer’s Form 10-Q for the fiscal quarter ended November 30,
2010 (the “Form 10-Q”) and Buyer’s Form 10-K for the fiscal year ended May 31,
2010 (the “Form 10-K”) complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and the Form 10-Q and Form 10-K did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of Buyer included in the Commission
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of Buyer and its subsidiaries as of the dates thereof and the results
of operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
Section 4.06        Absence of Certain Changes.  Since November  30, 2010,
except as disclosed in the Commission Documents, there has not been any material
adverse change in the business, operations, properties, prospects or financial
condition of Buyer and its subsidiaries, taken as a whole.
 
Section 4.07        Litigation.  There is no action, suit, investigation,
proceeding, review pending against, or to the knowledge of Buyer threatened
against or affecting, Buyer before any court or arbitrator or any Governmental
Entity which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated hereby.
 
Section 4.08        Finders’ Fees.  There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of Buyer who might be entitled to any fee or commission from Seller or
any of its affiliates upon consummation of the transactions contemplated by this
Agreement.
 
Section 4.09        Validity of Buyer Shares to be Issued.  The Buyer Shares to
be issued at the Closing are validly authorized and, when such Buyer Shares have
been duly delivered pursuant to the terms of this Agreement, will not have been
issued in violation of any preemptive or similar right of stockholder. When the
Buyer Shares have been duly delivered pursuant to the terms of this Agreement,
such Buyer Shares will be validly issued, fully paid, and nonassessable.
 
ARTICLE V
COVENANTS
 
Section 5.01        Covenants of Seller.  Seller agrees that:
 
(a)         No Inconsistent Actions.  During the period from the date of this
Agreement and continuing until the Closing Date, Seller will not (i) take or
agree or commit to take any action that would make any representation and
warranty of Seller inaccurate in any respect at, or as of any time prior to, the
Closing Date, or (ii) omit or agree or commit to omit to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)         Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, Seller and its affiliates will hold, and will use
best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning Buyer
furnished to Seller or its affiliates in connection with the transaction
contemplated by this Agreement, except to the extent that such information can
be shown to have been (i) previously known on a nonconfidential basis by Seller,
(ii) in the public domain through no fault of Seller or (iii) later lawfully
acquired by Seller from sources other than Buyer; provided that Seller may
disclose such information to its officers, directors, employees, accountants,
counsel, consultants, advisors and agents in connection with the transactions
contemplated by this Agreement and to its lenders in connection with obtaining
the financing for the transactions contemplated by this Agreement so long as
such Persons are informed by Seller of the confidential nature of such
information and are directed by Seller to treat such information
confidentially.  The obligation of Seller and its affiliates to hold such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.  If this Agreement is terminated, Seller and
its affiliates will, and will use best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to Buyer, upon request, all documents and other
materials, and all copies thereof, obtained by Seller and its affiliates or on
their behalf from Buyer in connection with this Agreement that are subject to
such confidence.
 
(c)         Access to Information.  Upon reasonable notice and subject to
restrictions contained in confidentiality agreements to which such party is
subject (from which such party shall use reasonable efforts to be released),
Seller shall afford to the officers, employees, accountants, counsel and other
representatives of Buyer, access, during normal business hours during the period
prior to the Closing, to the Seller’s properties, books, contracts, commitments
and records to the extent relating to the Purchased Assets and, during such
period, Seller shall furnish promptly to the other all information concerning
the Purchased Assets as Buyer may reasonably request.  Unless otherwise required
by law or court order, Buyer will hold any such information which is nonpublic
in confidence until such time as such information otherwise becomes publicly
available through no wrongful act of Buyer, and in the event of termination of
this Agreement for any reason Buyer shall promptly return all nonpublic
documents obtained from Seller, and any copies or summaries made of such
documents, to Seller.
 
(d)        Noncompetition.
 
(i)           Seller agrees that for a period of five full years following the
Closing Date, neither Seller shall not (x) engage, either directly or
indirectly, as a principal or for its own account or solely or jointly with
others, or as an equity interest holder in or lender to, in any business that
competes with the Business as it exists on the Closing Date within the United
States; or (y) directly or indirectly solicit or induce any Person that was a
customer or supplier or active prospective customer or supplier of the Business
as of the Closing to terminate its business relationship with Buyer or to
patronize any business directly in competition with the Business within the
United States.
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)           Seller acknowledges and agrees that (a) the Seller is selling the
goodwill related to the Business to Buyer in the transactions contemplated by
this Agreement, (b) the relationships that the Business has with its customers,
and suppliers are significant relationships necessary for Buyer to continue to
conduct the Business, (c) the Business has national scope, and (d) Buyer has a
reasonable, necessary and legitimate business interest in protecting the
aforesaid assets and relationships, and that the covenants set forth in this
Section 5.01(e) are reasonable in scope, duration and geographic area, and are
necessary in order to protect these legitimate business interests.  Seller also
acknowledges and agrees that the covenants it or he makes herein will not
prevent it or he from practicing its or his profession for clients in any
industry other than those covered by the Business or as permitted herein, and
that its or his skills and expertise are transferable to serve clients operating
in other industries.  Further, Seller has been advised by Buyer that the
covenants and agreements set forth in this Section 5.01(e) are a material reason
Buyer has agreed to consummate the transactions contemplated hereby.
 
(iii) If any provision contained in this Section 5.01(e) shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Section, but this Section shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  It is the intention of
the parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by applicable law, or in any way construed too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under applicable
law.  Seller acknowledges that Buyer would be irreparably harmed by any breach
of this Section and that there would be no adequate remedy at law or in damages
to compensate Buyer for any such breach.  Seller agrees that Buyer shall be
entitled to injunctive relief requiring specific performance by Seller of this
Section, and Seller consents to entry thereof.
 
Section 5.02        Covenants of Buyer.  Buyer agrees that:
 
(a)           No Inconsistent Actions.  During the period from the date of this
Agreement and continuing until the Closing Date, Buyer will not (i) take or
agree or commit to take any action that would make any representation and
warranty of Buyer inaccurate in any respect at, or as of any time prior to, the
Closing Date or (ii) omit or agree or commit to omit to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, Buyer and its affiliates will hold, an will use
best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning
Seller or the Purchased Assets furnished to Buyer or its affiliates in
connection with the transaction contemplated by this Agreement, except to the
extent that such information can be shown to have been (i) previously known on a
nonconfidential basis by Buyer, (ii) in the public domain through no fault of
Buyer or (iii) later lawfully acquired by Buyer from sources other than Seller;
provided that Buyer may disclose such information to their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents in
connection with the transactions contemplated by this Agreement and to their
respective lenders so long as such Persons are informed by Buyer of the
confidential nature of such information and are directed by Buyer to treat such
information confidentially.  The obligation of Buyer and its affiliates to hold
such information in confidence shall be satisfied if they exercise the same care
with respect to such information as they would take to preserve the
confidentiality of their own similar information.  If this Agreement is
terminated, Buyer and its affiliates will, and will use best efforts to cause
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to Seller, upon request,
all documents and other materials, and all copies thereof, obtained by Buyer and
its affiliates or on their behalf from Seller in connection with this Agreement
that are subject to such confidence.
 
Section 5.03        Covenants of All Parties.  Each party agrees that:
 
(a)           Best Efforts.  Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this
Agreement.  The parties each agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.
 
(b)           Certain Filings.  The parties will cooperate with one another (i)
in determining whether any action by or in respect of, or filing with, any
Governmental Entity is require or any actions, consents, approvals or waivers
are required to be obtained from parties to any material contracts, in
connection with the transactions contemplated by this Agreement and (ii) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.
 
(c)           Public Announcements.  Seller understands that Buyer is a publicly
traded corporation, and that the disclosure of information concerning Buyer and
its business affairs and financial condition is strictly regulated by the
Commission and other legal and administrative bodies.  Accordingly, Seller
hereby agrees (i) that Buyer may make or disseminate any public statement, press
release or other disclosure concerning this Agreement, any schedule or exhibit
attached hereto, or the transactions and relationships contemplated hereby and
thereby  as it deems necessary to comply with applicable law or regulation
(including, without limitation, the filing of this Agreement and its exhibits
and schedules) and (ii) to take reasonable measures not to make or disseminate
any public statement, press release or other disclosure concerning this
Agreement, any schedule or exhibit attached hereto, or the transactions and
relationships contemplated hereby and thereby, without the prior written consent
of Buyer (which consent may be given or withheld in its sole discretion).
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Notices.  Each of the parties shall give prompt notice to the
other party of: (i) any notice of, or other communication relating to, a default
or event which, with notice or the lapse of time or both, would become a
default, received by it or any of its subsidiaries subsequent to the date of
this Agreement and prior to the Closing, under any agreement, indenture or
instrument material to the financial condition, properties, businesses or
results of operations of it and its subsidiaries, taken as a whole, to which it
or any of its subsidiaries is a party or is subject; and (ii) any notice or
other communication from any third party alleging that the consent of such third
party is or may be required in connection with the transactions contemplated by
this Agreement, which consent, if required, would breach the representations
contained in Articles III and IV.
 
(e)           Tax Cooperation; Allocation of Taxes.
 
(i)           Seller and Buyer agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the Business as is reasonably necessary for
the filing of all Tax returns, and making of any election related to Taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax return.  Seller and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes involving the Business and each shall execute and
deliver such powers of attorney and other documents as are necessary to carry
out the intent of this Section 5.03(e).
 
(ii)           All real property, personal property and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the Pre-Closing Tax Period and the number of
days of such taxable period included in the Post-Closing Tax Period.  Seller
shall be liable for the proportionate amount of such taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such taxes that is attributable to the Post-Closing Tax
Period.  Within 90 days after the Closing, Seller and Buyer shall present a
statement to the other setting forth the amount of reimbursement to which each
is entitled under this Section 5.03(e) together with such supporting evidence as
is reasonably necessary to calculate the proration amount. The proration amount
shall be paid by the party owing it to the other within 10 days after delivery
of such statement.  Thereafter, Seller shall notify Buyer upon receipt of any
bill for real or personal property taxes relating to the Purchased Assets, part
or all of which are attributable to the Post-Closing Period, and shall promptly
deliver such bill to Buyer who shall pay the same to the appropriate taxing
authority, provided that if such bill covers the Pre-Tax Closing Period, Seller
shall also remit prior to the due date of assessment to Buyer payment for the
proportionate amount of such bill that is attributable to the Pre-Closing Tax
Period.  In the event that either Seller or Buyer shall thereafter make a
payment for which it is entitled to reimbursement under this Section 5.03(e),
the other party shall make such reimbursement promptly, but in no event later
than 30 days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.  Any payment required under this Section and not made within 10
days after delivery of the statement shall bear interest at a rate of 10% per
annum.
 
 
18

--------------------------------------------------------------------------------

 
 
(iii)           Any transfer, documentary, sales, use or other Taxes assessed
upon or with respect to the transfer of the Purchased Assets to Buyer and any
recording or filing fees with respect thereto shall be the responsibility of
Seller.
 
(f)           Employee Matters.  Seller acknowledges and agrees that neither
Buyer nor any of its affiliates will offer employment to any employees of the
Business. Seller shall retain all obligations and liabilities under any Employee
Benefit Plans and Benefit Arrangements in respect of each employee or former
employee (including any beneficiary thereof) of the Business, and neither Buyer
nor any affiliate shall have any liability with respect thereto. Except as
expressly set forth herein, no assets of any Employee Benefit Plan or Benefit
Arrangement shall be transferred to Buyer or any of its affiliates or to any
plan of Buyer or any of its affiliates.
 
ARTICLE VI
CONDITIONS
 
Section 6.01        Conditions to Each Party's Obligations.  The obligation of
each party to consummate the Closing is subject to the satisfaction of the
following conditions:
 
(a)  All authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations or terminations of waiting periods imposed by, any
Governmental Entity, and all required third party consents (as set forth on
Section 3.03 of the Seller Disclosure Schedule), shall have been filed, occurred
or been obtained.
 
(b)  No statute, rule, regulation, executive order, decree or injunction shall
have been enacted, entered, promulgated or enforced by any court or governmental
authority which prohibits the consummation of the Closing and shall be in
effect.
 
Section 6.02        Conditions to Obligation of Buyer.  The obligation of Buyer
to consummate the Closing is subject to the satisfaction of the following
further conditions:
 
(a)           The representations and warranties of Seller set forth in this
Agreement shall be true and correct as of the date of this Agreement, and shall
also be true in all material respects (except for such changes as are
contemplated by the terms of this Agreement and such changes as would be
required to be made in the exhibits to this Agreement if such schedules were to
speak as of the Closing Date) on and as of the Closing Date with the same force
and effect as though made on and as of the Closing Date.
 
(b)           Seller shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date.
 
(c)           Buyer shall have received a certificate signed by the Chief
Executive Officer of Seller confirming Sections 6.02(a) and (b).
 
(d)           Buyer shall have received (i) resolutions duly adopted by the
Board of Directors of Seller approving the execution and delivery of this
Agreement and all other necessary or proper organizational action to enable
Seller to comply with the terms of this Agreement, and (ii) all other documents
it may reasonably request relating to the existence of Seller and the authority
of Seller for this Agreement, all in form and substance reasonable satisfactory
to Buyer.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 6.03        Conditions to Obligation of Seller.  The obligation of
Seller to consummate the Closing is subject to the following further conditions:
 
(a)           The representations and warranties of Buyer set forth in this
Agreement shall be true and correct as of the date of this Agreement, and shall
also be true in all material respects (except for such changes as are
contemplated by the terms of this Agreement and such changes as would be
required to be made in the exhibits to this Agreement if such schedules were to
speak as of the Closing Date) on and as of the Closing Date with the same force
and effect as though made on and as of the Closing Date.
 
(b)           Buyer shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing Date.
 
(c)           Seller shall have received a certificate signed by the Chief
Executive Officer of Buyer confirming Section 6.03(a) and (b).
 
(d)           Seller shall have received (i) resolutions duly adopted by the
Board of Directors of Buyer approving the execution and delivery of this
Agreement and all other necessary or proper corporate action to enable Buyer to
comply with the terms of this Agreement, and (ii) all other documents it may
reasonably request relating to the existence of Buyer and the authority of Buyer
for this Agreement, all in form and substance reasonable satisfactory to Seller.
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
 
Section 7.01        Survival.  The covenants, agreements, representations and
warranties of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing until the second anniversary of the Closing Date or
(a) in the case of Section 5.01(d), for the period set forth therein, (b) in the
case of Section 5.01(b) or 5.02(b), indefinitely and (c) in the case of
covenants, agreements, representations and warranties contained in Section 3.13,
3.14, 3.16, 5.03(e) or 5.03(f), until expiration of the applicable statute of
limitations (giving effect to any waiver, mitigation or extension
thereof).  Notwithstanding the preceding sentence, any covenant, agreement,
representation or warranty in respect of which indemnity may be sought under
Section 7.02 shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence, if notice of the inaccuracy or breach
thereof giving rise to such right to indemnity shall have been given to the
party against whom such indemnity may be sought prior to such time.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 7.02        Indemnification.
 
(a)            Seller hereby indemnifies Buyer against and agree to hold it
harmless from any and all damage, loss, liability and expense (including without
limitation reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding) (“Damages”)
incurred or suffered by Buyer arising out of (i) any misrepresentation or breach
of warranty, covenant or agreement made or to be performed by Seller pursuant to
this Agreement or (ii) the failure of either Seller to perform any Excluded
Liability or any obligation or liability of the Business relating to the
Excluded Assets.
 
(b)            Buyer hereby indemnifies Seller against and agrees to hold it
harmless from any and all Damages incurred or suffered by Seller arising out of
(i) any misrepresentation or breach of warranty, covenant or agreement made or
to be performed by Buyer pursuant to this Agreement or (ii) the failure of Buyer
to perform any Assumed Liability.
 
Section 7.03        Procedures.  The party seeking indemnification under Section
7.02 (the “Indemnified Party”) agrees to give prompt notice to the party against
whom indemnity is sought (the “Indemnifying Party”) of the assertion of any
claim, or the commencement of any suit, action or proceeding in respect of which
indemnity may be sought under such Section.  The Indemnifying Party may at the
request of the Indemnified Party participate in and control the defense of any
such suit, action, or proceeding at its own expense.  The Indemnifying Party
shall not be liable under Section 7.02 for any settlement effected without its
consent (which consent will not be unreasonably withheld) of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.
 
ARTICLE VIII
TERMINATION AND AMENDMENT
 
Section 8.01        Termination.  This Agreement may be terminated at any time
prior to the Closing Date:
 
(a)
by mutual consent of Buyer and Seller;

 
(b)
by either Buyer or Seller if the Closing shall not have been consummated before
February 28, 2011 (unless the failure to consummate the Closing by such date
shall be due to the action or failure to act of the party seeking to terminate
this Agreement); or

 
(c)
by either Buyer or Seller if (i) the conditions to such party's obligations
shall have become impossible to satisfy or (ii) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Closing shall have become final and non-appealable.

 
Section 8.02        Effect of Termination.  In the event of the termination and
abandonment of this Agreement pursuant to Section 8.01 hereof, this Agreement
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its affiliates, directors, officers or stockholders,
other than the provisions of Sections 5.01(b) and  5.02(b).  Nothing contained
in this Section 8.02 shall relieve any party from liability for any breach of
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 8.03        Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
Section 8.04        Extension; Waiver.  At any time prior to the Closing Date,
the parties hereto may, to the extent legally allowed, (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01        Notices.  All notices and other communications hereunder
shall be in writing (and shall be deemed given upon receipt) if delivered
personally, telecopied (which is confirmed) or mailed by registered or certified
mail (return receipt requested) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):
 
(a)   if to Buyer, to:
 
Axiologix Education Corporation
501 Scarborough Dr., Suite 308E
Egg Harbor Township, New Jersey 08234
Attn: John P. Daglis, CEO
and
 
(b)   if to Seller, to
 
Edumedia Software Solutions Corporation
Parkway Plaza
110 Roosevelt Blvd.
Marmora, New Jersey 08223
Attn: J. Chris Tyson, CEO


Section 9.02        Descriptive Headings.  The descriptive headings herein are
inserted for convenience only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
Section 9.03        Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.04        Entire Agreement; Assignment.  This Agreement (a)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof (other than any confidentiality agreement between the
parties; any provisions of such agreements which are inconsistent with the
transactions contemplated by this Agreement being waived hereby) and (b) shall
not be assigned by operation of law or otherwise, provided that Buyer may assign
its rights and obligations to any other wholly owned subsidiary of Buyer, but no
such assignment shall relieve Buyer of its obligations hereunder if such
assignee does not perform such obligations.
 
Section 9.05        Governing Law; Jurisdiction.  This Agreement will be deemed
to be made in and in all respects will be interpreted, construed and governed by
and in accordance with the law of the State of New York without regard to any
applicable principles of conflicts of law. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.  The parties agree that venue for any dispute arising
under this Agreement will lie exclusively in the state or federal courts located
in New York, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York, New York is not the
proper venue.  The parties irrevocably consent to personal jurisdiction in the
state and federal courts of the state of New York.  The parties consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 9.05 shall
affect or limit any right to serve process in any other manner permitted by
law.  The parties hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to this Agreement shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.  The
parties hereby waive all rights to a trial by jury.
 
Section 9.06        Specific Performance.  The parties hereto agree that if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
 
Section 9.07        Expenses.  Whether or not the Closing is consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.
 
Section 9.08        Bulk Sales Laws.  Buyer and Seller each hereby waive
compliance by Seller with the “bulk sales”, “bulk transfer” or similar laws of
any state.  Seller agrees to indemnify and Buyer harmless against any and all
claims, losses, damages, liabilities, costs and expenses incurred by Buyer or
any of its affiliates as a result of any failure to comply with any such “bulk
sales”, “bulk transfer” or similar laws.
 
Section 9.09        Parties in Interest.  This Agreement shall be binding upon
and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or persons any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed as
of the date first written above.
 
AXIOLOGIX EDUCATION CORPORATION
 
By:
 

 
Name:  John P. Daglis
 
Title:  Chief Executive Officer
 
EDUMEDIA SOFTWARE SOLUTIONS CORPORATION
 
By:
 

 
Name:  J. Chris Tyson
 
Title:  Chief Executive Officer
 
 
24

--------------------------------------------------------------------------------

 

Exhibit A


Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of January 24,
2011, between Axiologix Education Corporation, a Nevada corporation (“Buyer”)
and Edumedia Software Solutions Corporation, a New York corporation (“Seller”).


 WHEREAS, Seller and Buyer have concurrently herewith consummated the purchase
by Buyer of the Purchased Assets pursuant to the terms and conditions of the
Asset Purchase Agreement, dated January 24, 2011, between Buyer and Seller (the
“Asset Purchase Agreement”; terms defined in the Asset Purchase Agreement and
not otherwise defined herein being used herein as therein defined);


WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to assume
certain liabilities and obligations of Seller;


NOW, THEREFORE, in consideration of the sale of the Purchased Assets and in
accordance with the terms of the Asset Purchase Agreement, Buyer and Seller
agree as follows:


1.  (a)  Seller does hereby sell, transfer, assign and deliver to Buyer all of
the right, title and interest of Seller in, to and under the Purchased Assets.


(b)  Buyer does hereby accept all of the right, title and interest of Seller in,
to and under the Purchased Assets and Buyer assumes and agrees to perform all of
the obligations of Seller to be performed after the Closing Date under the
Contracts included in the Purchased Assets.


2.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  It shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflict of
laws.  Any action, suit, or proceeding arising out of, based on, or in
connection with this Agreement or the transactions contemplated hereby may be
brought in New York, New York and each party covenants and agrees not to assert,
by way of motion, as a defense, or otherwise, in any such action, suit, or
proceeding, any claim that it or he is not subject personally to the
jurisdiction of such court, that its or his property is exempt or immune from
attachment or execution, that the action, suit, or proceeding is brought in an
inconvenient forum, that the venue of the action, suit, or proceeding is
improper, or that this Agreement or the subject matter hereof may not be
enforced in or by such court.


      IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first written above.


Axiologix Education Corporation


   
By:

 
 
25

--------------------------------------------------------------------------------

 
 
Edumedia Software Solutions Corporation


     
By:

 
 
26

--------------------------------------------------------------------------------

 
